Citation Nr: 1536822	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance (A&A) or on housebound status.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to September 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran failed to report for a Travel Board hearing scheduled at her request in June 2015.  As she has provided no explanation or requested rescheduling, her hearing to berequest is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

If a veteran has a single service-connected disability rated as 100 percent disabling, she is entitled to compensation benefits at the "housebound" rate if she: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The "permanently housebound" requirement is met when the veteran is substantially confined, as a direct result of service-connected disabilities, to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.  A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  SMC at the A&A rate is warranted if the Veteran, as a result of service connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).
The Veteran has established service connection for major depressive disorder, rated 100 percent.  Service connection is also in effect for a post-operative c-section scar, rated 0 percent.  In a December 2013 written statement she contended that medications used to treat her service-connected psychiatric disorder have caused substantial and disabling weight gain and related injuries, surgeries, and disabilities with her having become wheelchair-bound.  In May 2015, the RO sent the Veteran a letter to notifying her that the RO had now interpreted her December 2013 correspondence as a claim for service connection and that "[w]e are working your claim for weight gain secondary to medications for service-connected depressive disorder" and also a claim for service connection for "bilateral lower extremity neuropathy due to weight gain from medications, claimed as loss of function in both legs and feet."  The May 2015 letter from the RO to the Veteran described these claims as active and pending, and asked her: "If you do not desire to pursue a claim for these two conditions, please contact us."  There is no indication of record that the Veteran has withdrawn either claim, nor is there documentation of either claim having been otherwise resolved.  Thus, these two service connection claims appear to remain pending.

There is medical evidence of record (including as discussed in a May 2011 statement of the case (SOC)) indicating that the Veteran has significant impairment of her ability to care for herself or ambulate due to physical disabilities; the RO denied the claim on appeal on the basis that the contended housebound status and/or need for aid and attendance are due to disabilities that are not service connected.

As the Veteran's claim of service connection for weight gain secondary to medications for service-connected depressive disorder and her claim of service connection for bilateral lower extremity disability are pending AOJ adjudication, the Board must defer final adjudication of the claim for SMC benefits based on the need for regular  A&A or on housebound status because the Board has determined that the matters appear to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should develop and adjudicate the inextricably intertwined claims of service connection for (1) weight gain secondary to medication for service-connected psychiatric disability and (2) disability of the bilateral lower extremities.  The Veteran should be advised of the determinations, and also advised that any adverse determination is not yet fully before the Board, and will only be before the Board if she timely files a notice of disagreement and a substantive appeal after an SOC is issued.

2.  The AOJ should then readjudicate the claim on appeal seeking SMC benefits based on the need for regular A&A or on housebound status.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

